865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William P. BESSER, Plaintiff-Appellant,v.Richard P. SEITER, H.L. Allen, Steve Asch, Norris McMackin,P.N. Tanedo, Arthur Tate, Jr., Supt., Defendants-Appellees.
No. 88-3408.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges;  and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal taken from a nonfinal order.  Appellant has responded.


3
A review of the record indicates that on April 11, 1988, the United States District Court for the Southern District of Ohio, Eastern Division, dismissed the action as to all but one claim and transferred that remaining claim to the United States District Court for the Northern District of Ohio, Western Division.  The United States District Court for the Northern District of Ohio dismissed the remaining claim on April 26, 1988.  Appellant appealed on May 3, 1988, from the April 11, 1988, decision.


4
Generally the finality requirements for appellate review must be met as of the date the notice of appeal is filed.   Century Laminating, Ltd. v. Montgomery, 595 F.2d 563, 567 (10th Cir.), cert. dismissed, 444 U.S. 987 (1979).  The notice of appeal was filed after the entry of the final decision.  The final judgment calls into question all prior rulings and if an appellant chooses to designate specific determinations in his notice of appeal, only those specified issues may be raised on appeal.   McLaurin v. Fischer, 768 F.2d 98, 102 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be and hereby is denied.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation